FILED: QUEENS COUNTY CLERK 09/09/2016 01:38 PM                              INDEX NO. 710813/2016
        CaseNO.
NYSCEF DOC.  1:21-cv-00804-ENV-RLM
                20                 Document 1-20 Filed 02/12/21 PageRECEIVED
                                                                     1 of 6 PageID #: 117
                                                                              NYSCEF:  09/09/2016
Case 1:21-cv-00804-ENV-RLM Document 1-20 Filed 02/12/21 Page 2 of 6 PageID #: 118
Case 1:21-cv-00804-ENV-RLM Document 1-20 Filed 02/12/21 Page 3 of 6 PageID #: 119
Case 1:21-cv-00804-ENV-RLM Document 1-20 Filed 02/12/21 Page 4 of 6 PageID #: 120
Case 1:21-cv-00804-ENV-RLM Document 1-20 Filed 02/12/21 Page 5 of 6 PageID #: 121
Case 1:21-cv-00804-ENV-RLM Document 1-20 Filed 02/12/21 Page 6 of 6 PageID #: 122
